DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 8 and 13:
(i) There are two recitations of “a next data packet” in (a) “prompting transmission of a next data packet” and (b) “for determining that a next data packet does not arrive …” It is unclear if these are the same “next data packet”, or different packets.
(ii) It is unclear if “that is repeatedly transmitted by a reception side …” is modifying “a next data packet” or “a retransmission request (RACK) packet”.
(iii) The recitation “based on [a] time information of the most recently received ACK packet or [b] the most recently received RACK packet and [c] time information of the currently received 
Each pending dependent claim is rejected as indefinite under Section 112(b) for depending from the respective indefinite parent, independent claim, on the same grounds set forth immediately above.

Claims 13-17 and 22:
(i) Claim 13 recites: “a tangible and non-transitory recording medium of a retransmission control program causing a computer to function as …” It would appear that there is nothing in this recitation or in the body of the claim that would require such “tangible and non-transitory recording medium” to in fact be readable or executable by a computer or processor; the only requirement here is for such “tangible and non-transitory recording medium” to record the “retransmission control program”.  Now the “retransmission control program” may be simply a series of program instructions, e.g., in C, C++, MATLAB, assembly language, etc., that if executed by a computer or processor would cause the subject matter of the claim’s body to be performed. All of this means that the recitation quoted above, and the entirety of claim 13, may be embodied by a sheet of paper on which such “retransmission control program” code is written or printed. This may implicate treatment of the claim as printed matter, pursuant to MPEP 2111.05, where, as printed matter, the subject matter of the entire claim might 
(ii) It is also unclear whether claim 13 [and its dependent claims] is directed to (a) the “tangible and non-transitory recording medium” or to (b) the “retransmission controller” [and the “ACK retransmission determiner” and the “retransmission rate determiner” for the dependent claims].  The body of the claim is directed exclusively to the subject matter of (b), which may be embodied exclusively in software per se, and does not animate or give life to the recitation in the preamble.  This calls into question whether (a) or (b) should properly be the subject matter of the claim. This question is consequential because embodiment (b) is software per se, which is not statutory [see Section 101 rejections below]. Corrections are required.
  Claims 14-17 and 22 are also rejected as indefinite under Section 112(b) for depending from claim 13, and on the same grounds (i) and (ii) set forth immediately above. In particular, the subject matter of these dependent claims may be embodied by a sheet of paper on which certain program codes are written or printed, and it is unclear whether they are directed to (a) or (b) above.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The following claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claims 2-6:

Claims 3-6 and 18 and 19 do not claim subject matter that would render such “retransmission controller” in the parent claim 2 more than simply software per se.  Further, Claims 3-6 and 18-19 are further directed to “an ACK retransmission determiner” and “a retransmission rate determiner”, which are characterized by functionalities that may be performed by software only as well.  Thus, in light of paragraphs 101-102 of the PGPub of the instant application, Claims 3-6 and 18-19 may also be understood to be directed simply to software per se as well.  
Claims 13-17 and 22:
Claim 13 may be understood to be directed to software per se, e.g., computer code, which is not patentable subject matter.  Claim 13 claims a “retransmission controller”, which is not a commonly understood term of art.  According to the PGPub of the Specification, e.g., paragraphs 101-102, this “retransmission controller” may be implemented in software; furthermore, there appears to be no prohibition in the Specification against implementing such retransmission controller only in software. The body of the claim does not animate or give life to the preamble and therefore a plausible BRI interpretation of the claim is that it is directed only to such “retransmission controller”, which is software per se, which is not statutory subject matter.  
Claims 14-17 and 22 do not claim subject matter that would render such “retransmission controller” in the parent claim 13 more than simply software per se.  Further, these dependent claims are further directed to “an ACK retransmission determiner” and “a retransmission rate determiner”, 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(a) U.S. Patent Publication No. 2013/0132788 A1 to Braun et al.;
(b) U.S. Patent Publication No.2011/0078529 A1 to Wu et al;
(c ) U.S. Patent Publication No. 2007/0133414 A1 to Krishna et al.;
(d) U.S. Patent Publication No. 2005/0169199 A1 to Futenma et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/CHI TANG P CHENG/              Primary Examiner, Art Unit 2463